Title: To James Madison from Griffin Stith, 22 April 1789
From: Stith, Griffin
To: Madison, James


Dear Sir.
Virginia, Northampton County 22d. April 1789.
However improper it may be to interrupt the attention which may be devoted to more important concerns; you will not, I am pursuaded, be less disposed to indulge a solicitation which can only proceed from my wishes to serve the interests of a friend, so far as they are found not incompatible with those of the community. Mrs. Grace Bowdoin, the present proprietor of the ferry from this shore to York and Norfolk, is apprehensive lest any arrangement should take place relative to the post roads, and conveyance of the mail, which may interfere with the ferry. Should any tendency of this kind become apparent in the regulations which may be made on this head; I should feel myself greatly obliged by any interposition in her behalf which you may think reconcileable with the object of those regulations. Should a line of communication be established through this part of the country; it would doubtless be equally convenient, and more œconomical, to convey the mail by the ferry, than by any other means: and every necessary assurance will be readily given for the punctual discharge of the duty which may be assigned. I am Dear Sir, Your mo: obedt. Servt.
Griffin Stith
